Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7, 10-16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US 2010/0238431).
Regarding claim 1, Johnson shows in Figs.1-2 and 17A-B the following elements of applicant’s claim: a light source (133, 1733A, 1733B; paragraph 37); an optical sensing module (134; paragraph 35) comprising a plurality of optical sensors; a positioning frame, the light source and the optical sensing module relatively disposed on the positioning frame (the LED array 133 and the photodiode array 134 are disposed on a mechanical component of the enclosure 120); a carrier (25, 124) comprising a plurality of hole rows, the hole rows arranged along a predetermined direction, wherein each of the hole rows comprises a plurality of containing concaves for containing a measured object (Figs.5, 17A-B); and a linking device (paragraphs 83-84; Figs.17A-B) connected to 
Regarding claim 6, the limitation therein is disclosed in paragraph 35 of Johnson.
Regarding claim 7, the limitation therein is shown in Fig.5 of Johnson.
Regarding claim 10, Johnson discloses the recited cover (120).
Regarding claims 11-16, the limitations therein are shown in Fig.11 of Johnson (paragraph 63 discloses the use of wireless communication).
Regarding claim 18, the limitation therein is shown in Fig.1 of Johnson.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2010/0238431) in view of Cunanan (US 6,024,920).

Regarding claims 4-5, although Johnson does not specifically disclose the use of a U-shaped support, such use is well known in the art as disclosed by Cunanan (Figs.1-2) and it would have been obvious to one of ordinary skill in the art to utilize the teaching of Cunanan in the device of Johnson in view of meeting different design requirements and achieving the particular desired performance.

Claims 2-3, 8-9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2010/0238431).
Regarding claims 2-3, 8-9 and 17, these dependent claims merely include well known features of optical/mechanical elements and the specific configuration and the specific elements utilized for arranging optical/mechanical elements would have been an obvious design choice to one of ordinary skill in the art depending on the needs of the particular application and involving only routine skill in the art.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gordon (US 5,893,577) and Gwon et al (US 9,310,387) are cited for disclosing a test apparatus for analyzing samples.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445.  The examiner can normally be reached on 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN K PYO/            Primary Examiner, Art Unit 2878